DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin (US 2017/0110464) in view of Hong (US 2013/0015429) or alternatively Cantoro (US 2016/0141373) and further in view of Nakagawa (US 2010/0320520).
[claim 1] Rabkin discloses a three-dimensional memory device (fig. 14A,B) comprising: an alternating stack of insulating layers (32, fig. 14A) and electrically conductive layers (46, fig. 14A) located over a substrate (10, fig. 14A); and a memory stack structure (55, fig. 12) extending through the alternating stack and comprising a memory film (50, fig. 12) and a vertical semiconductor channel (60, fig. 14A), wherein the vertical semiconductor channel contacts an inner sidewall of the memory film (fig. 14A).  Rabkin, however, does not expressly disclose that 
Hong discloses a memory device wherein the semiconductor channel is made of graphene (16, fig. 1, [0045]).
Cantoro also  discloses a memory device [0040] wherein the semiconductor channel is made of graphene layer with a two dimensional hexagonal lattice along the channel [0077]
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Rabkin’s semiconductor channel out of a two dimensional graphene layer since the two dimensinal graphene channel layer could be made substantially thinner to aid in device integration, reduce short channel effects, and lower cell to cell interference (see [0045] of Rabkin).  In addition a two dimensional graphene channel layer provides a higher carrier mobility (aiding in device speed) and improved heat dissipation (see [0077][0078] of Cantoro).
Nakagawa discloses a memory device [0025] wherein the drain region (5, fig. 17) is a titanium silicide drain region [0181].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Rabkin’s drain region a titanium silicide drain region in order to avoid schottky contacts between doped semiconductors and metal contacts to lower contact resistance ([0181] of Nakagawa).

With this modification Rabkin discloses:
[claim 1] a metallic drain region (upon modification the drain region is a titanium silicde drain region) having a cylindrical sidewall that contacts an upper end of an inner cylindrical sidewall of the at least one graphene layer (note that interior of 55, which comprises the channel layer 60 in the inner side, is circular (see fig. 8b in plan view with a cross section shown in fig. 8a) and thus forms an interior cylindrical sidewall, the drain region 63 fills the hole to conform to interior cylindrical sidewall and thus has cylindrical sidewall shape) and comprising a metallic material selected from Ni, Ti, Au, Pd, Cr, Pd, alloys thereof, or metal silicides thereof (metallic drain is made of TiSi upon modification)
[claim 2] The three-dimensional memory device of Claim 1, wherein each of the at least one graphene layer includes a hexagonal lattice within a vertical plane that is parallel to an inner surface of the memory film (upon modification the semiconductor channel would be a graphene layer with a two dimensional hexagonal lattice along the channel layer which extends in a vertical direction).
[claim 3] The three-dimensional memory device of Claim 2, wherein each of the at least one graphene layer has a cylindrical shape (note that the semiconductor channel 60 is part of 55 in fig. 14A while it is round in plan view, fig. 8B) that vertically extends through multiple electrically conductive layers within the alternating stack (fig. 8B,14A).
[claim 4] The three-dimensional memory device of Claim 3, wherein the at least one graphene layer comprises a plurality of nested graphene layers (note there are multiple channel layers made with graphene material in fig. 14A).
[claim 5] The three-dimensional memory device of Claim 1, further comprising a dielectric core (62, fig. 14A) laterally surrounded by the at least one graphene layer.
[claim 6] The three-dimensional memory device of Claim 5, wherein a total number of graphene layers within the at least one graphene layer between the memory film and the dielectric core is in a range from 1 to 6 (60 may be one semiconductor channel layer, fig. 14A).
[claim 7] The three-dimensional memory device of Claim 5, further comprising a dielectric liner (516, fig. 2N, [0069]) laterally surrounding the dielectric core and laterally surrounded by the at least one graphene layer (e.g. 516, fig. 2N is surrounded by graphene layers of adjacent channel layers in other holes/vias) and comprising a material selected from a dielectric metal oxide material or silicon oxynitride [0069].
[claim 8] The three-dimensional memory device of Claim 1, wherein the at least one graphene layer is doped with a dopant selected from B, N, Na or K [0091][0096].
 [claim 11] The three-dimensional memory device of Claim 11, wherein a bottom end of the at least one graphene layer is in contact with a doped semiconductor material (11, fig. 14A, [0095]).
[claim 12] The three-dimensional memory device of Claim 1, wherein: the memory film comprises a layer stack including a charge storage layer (504, fig. 2N, [0098]]) and a tunneling dielectric layer (516 or 526, fig. 2N, [0062]);  and the at least one graphene layer is in direct contact with the tunneling dielectric layer (upon modification).
[claim 13] The three-dimensional memory device of Claim 1, wherein: the alternating stack comprises a terrace region (300, fig. 7) in which each electrically 
[claim 21] The three-dimensional memory device of Claim 1, wherein an interface between the metallic drain region and the at least one graphene layer comprises a cylindrical vertical interface between carbon atoms of the at least one graphene layer and a metallic element of the metallic material of the metallic drain region (upon modification).
[claim 22] The three-dimensional memory device of Claim 1, wherein a top surface of the metallic drain region is located within a same first horizontal plane as a top surface of the at least one graphene layer (upon modification)..
[claim 23] The three-dimensional memory device of Claim 22, wherein a top surface of the memory film is located within the first horizontal plane (upon modification)..
[claim 24] The three-dimensional memory device of Claim 1, wherein the substrate comprises: a semiconductor material layer having a doping of a first conductivity type (e.g. doped well which encompasses all of 10 may have a first conductivity [0045]); and a source region (61, fig. 14a, [0144]) having a doping of a second conductivity type that is an opposite of the first conductivity type [0144].
[claim 25] The three-dimensional memory device of Claim 24, further comprising a pedestal channel portion (11, fig. 14a) comprising a portion of a semiconductor material, having a doping of the first conductivity type (e.g. both the substrate 10 and pedestal 11 have the same conductivity type, [0095]) , and in contact with a bottom end of the at least one graphene layer and a top surface of the semiconductor material layer (fig. 14a).
[claim 26] The three-dimensional memory device of Claim 5, wherein: the metallic material of the metallic drain region is in direct contact with a top surface of the dielectric core (upon modification); and the dielectric core comprises silicon oxide or organosilicate glass [0092].


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin (US 2017/0110464) in view of Hong (US 2013/0015429) or alternatively Cantoro (US 2016/0141373) and further in view of Nakagawa (US 2010/0320520).
Rabkin and others disclose the device of claim 8 above but does expressly disclose that the atomic % of dopant (namely boron) in the graphene layer is 0.05 to 5%.
Nevertheless it would have been obvious to one of ordinary skill in the art at the time the invention was made to that have 0.05 to 0.5% dopant in the graphene layer in order to provide for a workable graphene channel layer, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the amount to boron dopant would affect the conductivity of the device.

Claims 7, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin (US 2017/0110464) in view of Hong (US 2013/0015429) or alternatively Cantoro (US 2016/0141373) and further in view of Nakagawa (US 2010/0320520) and further in view of Peng (US 2004/0067653).
Rabkin and others disclose the device of claim 5 above but does not expressly disclose a dielectric liner (621, fig. 2n) in direct contact with the dielectric core (62, fig. 2n) is made of silicon oxynitride (silicon oxide is disclosed instead [0082]).
Peng discloses a memory device [0004] wherein the dielectric liner (68, fig. 2g,h [0027]) in direct contact with the dielectric core (72, fig. 2g,h, [0031])11 is made of silicon oxynitride ([0027] specifically lists SiON as alternative to silicon oxide for the dielectric liner).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Peng’s dielectric liner out of SiON since it has been held that the selection of a known material (SiON) based on its suitability for its intended use (a dielectric liner) is obvious.  Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988); In re Leshin, 277 F.2d 197, 125 USPQ Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  

With this modification Rabkin discloses:	
[claim 7] The three-dimensional memory device of Claim 5, further comprising a dielectric liner (621, fig. 2n)  laterally surrounding the dielectric core (62, fig. 2n)  and laterally surrounded by the at least one graphene layer (e.g. 621, fig. 2N is surrounded by graphene layers) and comprising a material selected from a dielectric metal oxide material or silicon oxynitride (upon modification).
[claim 27] The three-dimensional memory device of Claim 7, wherein the metallic material of the metallic drain region is in direct contact with a top surface of the dielectric liner (621 is in direct contact with 63 in fig. 2n).
[claim 28] The three-dimensional memory device of Claim 7, wherein: the dielectric liner comprises silicon oxynitride (upon modification); and the silicon oxynitride of the dielectric liner increases a mobility of charge carriers in the at least one graphene layer by passivating surface states of the at least one graphene layer (621 passivates 60 on the side, fig. 2n).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any of the previous interpretations applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMAR MOVVA/Primary Examiner, Art Unit 2898